       Case 1:19-cv-00401-MHC Document 52 Filed 09/14/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DEAUNNA PHILLIPS, Plaintiff, by and               )
through her Mother, SPARKLE STIDWELL,             )
as next friend,                                   )
                                                  )
              Plaintiffs,                         ) CIVIL ACTION FILE NO.
                                                  ) 1:19-cv-00401-MHC
v.                                                )
                                                  )
YASIN ABDULAHAD,                                  )
                                                  )
              Defendant.                          )

          NOTICE OF ENTRY OF APPEARANCE OF COUNSEL

      COMES NOW Joshua S. Foster, pursuant to Local Rule 83.1D(1), NDGa, and

hereby enters his appearance as counsel for Defendant Yasin Abdulahad in the

above-captioned action. All future communications, notices, orders, and pleadings

should include the undersigned counsel.

      Respectfully submitted, this 14th day of September, 2020.

                                      BY: /s/ Joshua S. Foster
                                          JOSHUA S. FOSTER
                                          Assistant City Attorney
                                          Georgia Bar No. 169165
                                          (404) 546-4086 direct
                                          josfoster@atlantaga.gov
                                          Attorney for Defendant
City of Atlanta Department of Law
55 Trinity Avenue, Suite 5000
Atlanta, Georgia 30303
                                          1
         Case 1:19-cv-00401-MHC Document 52 Filed 09/14/20 Page 2 of 3




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEAUNNA PHILLIPS, Plaintiff, by and                )
through her Mother, SPARKLE STIDWELL,              )
as next friend,                                    )
                                                   )
               Plaintiffs,                         ) CIVIL ACTION FILE NO.
                                                   ) 1:19-cv-00401-MHC
v.                                                 )
                                                   )
YASIN ABDULAHAD,                                   )
                                                   )
               Defendant.                          )

                             CERTIFICATION OF FONT

       Counsel for Defendant Yasin Abdulahad certifies that this NOTICE OF ENTRY

OF   APPEARANCE OF COUNSEL has been prepared with Times New Roman font, 14

point, and therefore it complies with the requirements of L.R. 5.1, NDGa.

       Respectfully submitted, this 14th day of September, 2020.

                                      BY: /s/ Joshua S. Foster
                                          JOSHUA S. FOSTER
                                          Assistant City Attorney
                                          Georgia Bar No. 169165
                                          (404) 546-4086 direct
                                          josfoster@atlantaga.gov
                                          Attorney for Defendant
City of Atlanta Department of Law
55 Trinity Avenue, Suite 5000
Atlanta, Georgia 30303
Main Office: 404-546-4100

                                         2
        Case 1:19-cv-00401-MHC Document 52 Filed 09/14/20 Page 3 of 3




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DEAUNNA PHILLIPS, Plaintiff, by and               )
through her Mother, SPARKLE STIDWELL,             )
as next friend,                                   )
                                                  )
              Plaintiffs,                         ) CIVIL ACTION FILE NO.
                                                  ) 1:19-cv-00401-MHC
v.                                                )
                                                  )
YASIN ABDULAHAD,                                  )
                                                  )
              Defendant.                          )

                            CERTIFICATE OF SERVICE

      I hereby certify that on September 14, 2020, I served a true and correct copy

of the foregoing NOTICE OF ENTRY OF APPEARANCE OF COUNSEL with the Clerk of

Court using the CM/ECF system, which will automatically send notification to all

counsel of record.

                                      BY: /s/ Joshua S. Foster
                                          JOSHUA S. FOSTER
                                          Assistant City Attorney
                                          Georgia Bar No. 169165
                                          (404) 546-4086 direct
                                          josfoster@atlantaga.gov
                                          Attorney for Defendant
City of Atlanta Department of Law
55 Trinity Avenue, Suite 5000
Atlanta, Georgia 30303
Main Office: 404-546-4100

                                        3
